PERRY, Judge
(dissenting):
I dissent. At no time did the appellant engage in conduct prohibited by the Uniform Code of Military Justice for which he was charged while on post at Fort Camp*25bell. Indeed, the military judge stated “. . . there simply was no on post contact.” One witness for the Government testified that all conversations, arrangements and deals took place “between Casey’s Mobile Home Park and Terrell’s Mobile Home Park. Casey is in Clarksville, Tennessee and Terrell Mobile Park is located in Oak Grove, Kentucky.” Likewise, the Court of Military Review recognized that the entire transaction occurred off post. The Court of Military Review rested its holding partially upon the testimony of a witness for the Government that the appellant was told that the drugs were to be taken back to the post for sale and that the purchaser intended to use some of it to have a party in the barracks. In my view, knowledge that another person intended to carry the narcotics to the military base would not confer jurisdiction upon a court-martial to convict the appellant of the various offenses of possession, sale and transfer of narcotics which are at issue in this case.